I think that there was serious prejudicial error in the rulings and charge of the Circuit Judge in this case, and that there should be a new trial.
The circumstances of the homicide, from the State's point of view, were as follows:
The defendant, English, and the deceased, Shelton, were tenants upon the same tract of land, having separate farms, the deceased, a young man, working with his father; some one had invaded the defendant's watermelon patch, and he had told others that Shelton was the marauder; on the day of the homicide the deceased, with his father, brother, and two friends, were sitting upon a pile of logs near the public road, talking; near the road also was a well which was customarily used by the tenants; English came down the road with his children to the well, and drew water for them; he was carrying a shotgun upon his shoulder; after he had drawn the water he went over to where the party were *Page 541 
sitting on the logs, and addressed them pleasantly, remarking on the weather; the brother of the deceased asked English if he had accused him of the depredation referred to; he denied it, and the brother expressed his satisfaction with the denial; the deceased then made the same inquiry as to himself; English at first denied that also, but later admitted the accusation, and repeated it; hot words passed between them, and they started towards each other; Shelton made some kind of a motion with his hand in front of English's face, laughing towards the others who were still seated upon the log; English struck at Shelton with the butt of his gun; Shelton dodged the blow and threw a rock at English, striking him on the head; English reversed his gun, put the butt up to his shoulder, and fired, while Shelton had turned.
The defendant pleaded self-defense.
It appears that the Solicitor, in his argument to the jury, contended that as the defendant had upon another occasion, or other occasions, circulated a report that the deceased had been in his watermelon patch, he was not on that account free from fault in bringing about the difficulty which terminated fatally, and was not, therefore, entitled to rely upon his plea of self-defense in the circumstances immediately attending the homicide. The defendant's counsel objected to that line of argument on the ground that the provocation was too remote; the Circuit Judge heard argument upon the objection, and in the presence of the jury overruled the objection.
The appellant contends that the overruling of the objection amounted to an approval of the position taken by the Solicitor, and, having been made after argument, in the presence of the jury, had quite the effect of a distinct charge to the jury upon that point. I do not think so, necessarily. The ruling of the Circuit Judge is not given, and possibly the ground taken by him for overruling the objection was *Page 542 
that it involved the decision by him of a question of fact; "that the provocation was too remote," which would have been correct. If the objection had been based upon the entire absence of any evidence to connect the circulation of the report in an intentional way on the part of the defendant with the actual altercation, I think the objection would have been timely.
In my opinion, there was not a particle of testimony tending to show, either before the altercation or at the time of its occurrence, that the watermelon episode had any such causative force in precipitating the difficulty as would debar the defendant of his plea of self-defense; and that the injection of the principle of "provoking the difficulty" into the case was entirely irrelevant, and seriously prejudiced the rights of the defendant. That it was causative in a sense, there can be little doubt; it was what made the young man mad, what made him begin the difficulty with the defendant, after the latter had turned to leave the gathering which he had approached in perfect good humor; but there is absolutely nothing to show that the defendant said or did anything prior thereto, or at the time, that was intended, or even calculated, to provoke the deceased to attack him.
Reviewing his conduct prior to the day of the encounter, all that we find is that his property had been stolen and that he laid the theft upon the deceased by circulating a report to that effect. Surely a man whose property has been stolen has the right to express his suspicion, or his conviction, as to the identity of the thief, without being charged with the intention of provoking the thief to attack him, and thus, under a deceptive plea of self-defense, afford him an opportunity of killing him. If the suspicions be well grounded, he certainly has the right to express them; if they be groundless, the sneak is not expecting, certainly not intending, an attack.
In the immediate circumstances of the altercation, the *Page 543 
defendant is not shown to have been in any way the aggressor; the deceased was angered by the report, and called upon the defendant for a repudiation of it. If the defendant had made the accusation, and believed it to be true, he was not called upon, in order to avoid an imminent attack by Shelton, to deny or recant his accusations; and I do not think that under such circumstances his refusal to deny, and his reaffirmation of the charge, is any evidence of such provocation of the difficulty as should rob him of his right to defend himself from a murderous attack.
I think that the Rowell case, 75 S.C. 494, 56 S.E. 23, has been given a much wider application than it warrants, though perhaps justified by the apparently unlimited declaration of the law contained in that decision. As that decision has been construed and applied, there is little difference between it and the charge of the Circuit Judge which it reversed.
I do not subscribe to the law that any opprobrious epithet calculated to provoke a personal encounter, regardless of the intention of the party applying it, will rob him of the right to defend himself against a murderous attack. The circulation of the most outrageous, mendacious and slanderous reports against another will not justify such other in murderously assaulting the slanderer in resentment. Such an assault, resulting fatally, would constitute murder. Against it the slanderer would be permitted to defend himself, to the extent of slaying, if necessary, even though it should appear that the slanderer was the provocation of the attack. It would be illogical in the extreme to hold that one could not defend himself against an attack which, resulting in his own death, would constitute murder in his assailant.
Even where the insult is applied in the immediate circumstances of the affray, a similar glaring inconsistency appears, which, to my mind, demands a restricted application *Page 544 
of the doctrine of "provoking the difficulty" as declared in the Rowell case. "No Words, however opprobrious, will justify an assault," is a doctrine as to which there can be no dispute. If, therefore, the insulted party should resent the insult by slaying the other, it would be murder in him. His attack would be a murderous attack; and to hold that by the simple application of an opprobrious epithet, reasonably calculated to provoke a personal encounter, the party cannot defend himself against an attack which, resulting in his own death, would be murder in the assailant, strikes me as illogical to a degree.
A modified, and perfectly reasonable and consistent statement of the principle, in my opinion, is this:
"If it is an assault, or the menace of one by an overt act, or the provocation of a difficulty with intent to inflict death or great bodily harm in the event it is resisted, made of malice, to bring about that result and enable the provoking party to wreak his vengeance on the assailant, that is an `aggression' or `fault,' and a `provoking of the difficulty,' within the legal sense and meaning of the terms. If the `combat is provoked,' or `the occasion to kill is produced,' * * * on this account, with this intent, and for this purpose, the defendant cannot rely upon the plea of self-defense."Foutch v. State, 95 Tenn. 711, 34 S.W. 423, 45 L.R.A. 687.
This is exactly in line with the charge of Judge Watts (now Associate Justice) in the case of State v. Cobb, 65, S.C. 324, 43 S.E. 654, 95 Am. St. Rep. 801.
"If a man makes preparation * * * that way to go and raise a row with the other, with the intention of killing the other if the other resents the insult or strikes him, and he kills him, that is murder."
In State v. Summer, 55 S.C. 32, 32 S.E. 771, 74 Am. St. Rep. 707, the Circuit Judge had charged the jury: *Page 545 
"The law would say you cannot place your enemy, antagonist, or fellow-being, can't surround him, with such circumstances which you know he would resent, and then mention it to him, bring it up to him to make him fight, just to get to kill him under circumstances which might appear to be sudden and unexpected; the law says that you cannot do that.' * * * If although the fight might be sudden, yet if it appears there was a predetermination on the part of the slayer to bring it about, then if he kills, it is murder and not manslaughter."
This Court declared "the language of the charge set forth sound, wholesome law."
In State v. Gibbs, 113 S.C. 256, 102 S.E. 333, this Court held that prior difficulties between the parties (without reference to who was at fault in those difficulties) did not deprive the defendant of the right of self-defense. The Court must have had in mind difficulties in which the defendant was at fault, for if he was not, the matter was not worthy of consideration and would not have been suggested. If this be true in reference to difficulties in which the defendant was at fault, it is an easy step to the circulation of reports as to which he may have been entirely correct. Certainly a prior difficulty in which the defendant was at fault is more calculated to provoke a second difficulty than the circulation of a report in which he was not at fault is to provoke an initial difficulty.
The beauty, to my mind, of this modified doctrine is its absolute consistency from the standpoint of the result to either party. If the insulting party, under the supposed conditions, should slay the other, he would be guilty of murder; if the insulted party should slay him, he would not be met with the rule that no words will justify an assault, for he would be resisting a murderous assault: he would not be simply resenting an insult by words, but would be defending *Page 546 
himself against an attack which, if consummated fatally, would be murder in the other.
"One who insults another by opprobrious words may be bound to anticipate that the person insulted will resent the insult to the extent the law allows, but he is not bound to anticipate that the latter will go to the extent of attempting to take his life; and if such an attack is made, upon no greater provocation than this, and the person thus assaulted kills his assailant, under a reasonable belief that it is necessary to do so in order to save his own life, it is not murder nor manslaughter. If, however, a person provokes an assault by the use of gross insults and obloquy, with the hope and intent that the words will cause the deceased to make an assault upon him, he cannot plead self-defense in justification of the killing." 24 A.  E. 268.
"And it may be stated generally that any act in violation of law, and reasonably calculated to produce the occasion for a killing, amounts to bringing on the difficulty, and bars the right of the actor to plead self-defense." Whartonon Hom. (3d Ed.) § 323.
"The plea of justification in self-defense cannot avail in any case where it appears that the difficulty was sought for and induced by the act of the [defendant] in order to afford him a pretense for wreaking his malice." State v. Starr38 Mo. 270; State v. Parker, 96 Mo. 382, 9 S.W. 728.
"To bar a person's right to use a deadly weapon in self-defense, he must have been the originator of the difficulty, must have entered it armed, and must have brought it on intending, if necesary, to use his weapon to overcome his adversary." Hunt v. State, 72 Miss. 413, 16 South, 753.
"Where a person provokes an assault upon himself, for the purpose of securing a pretext for killing his assailant, the assault will furnish no excuse for the killing." Statev. Cross, 68 Iowa, 180 26 N.W. 62. *Page 547 
"Where, on the trial of an indictment for murder, the fact of killing with a deadly weapon was established, a charge to the jury that, if they believed that the defendant sought a quarrel with the deceased in order that he might take advantage of it to kill him, then no danger to himself, thus brought on, would excuse the killing, was held correct."Murphy v. State, 37 Ala. 142.
"Although the slayer provoked the combat or produced the occasion, yet, if it was done without any felonious intent, the party may avail himself of the plea of self-defense."Hash v. Commonwealth, 88 Va. 172, 13 S.E. 398.
"One who provoked an assault by the use of gross insult and obloquy, with the belief and intention that the words would cause deceased to make the assault, cannot plead self-defense."Hays v. Territory, 7 Okla. 15, 54 P. 300.
"If he provokes or begins the difficulty with the purpose of taking advantage of the deceased and taking his life, or doing him great bodily harm, then he cannot justify the killing on the ground of self-defense, however imminent the peril became, and the killing is murder in the first degree."State v. Hopper, 142 Mo 478. 44 S.W. 272.
"The plea of justification in self-defense cannot avail in any case where it appears that the difficulty was sought for and induced by the act of the [defendant] in order to afford him a pretense for wreaking his malice." State v. Partlow,90 Mo. 608, 4 S.W. 14, 59 Am. Rep. 31.
"Where an assault is brought on a person by his own procurement, or under an appearance of hostility which he himself creates with a view of having his adversary act on it, and he does so act and is killed, the plea of self-defense is unavailing." People v. Glover, 141 Cal. 233,74 P. 745: State v. Sharp, 183 Mo. 715, 82 S.W. 134; People v.Filippelli, 173 N.Y. 509, 66 N.E. 402. *Page 548 
"If one provokes a difficulty in order to be ready prepared to kill another, or inflict serious bodily harm upon him, he cannot justify such killing on the ground of self-defense, although it may subsequently be necessary for him to kill his adversary in order to save his own life." Young v. State,53 Tex. Cr. 416, 110 S.W. 445, 126 Am. St. Rep. 792.
To hold that the circulation of a report accusing another of larceny would, without regard to its truth or falsity, constitute a provocation of the difficulty, would result in this: Any person whose property has been stolen would give expression to his suspicions or conviction as to the identity of the thief, at the risk of being called to account for his words, and upon attack therefor, of being deprived of the right to defend himself from a murderous attack. In other words, he who has given expression to such conviction, under the law as thus expounded, subjects himself, without hope of reprieve, to capital punishment at the hands of the thief. The fact that the thief may be executed will be small consolation to him. If the facts would justify the report, the law makes it the duty of the injured party to cry aloud; it provides the machinery to be set in motion by him for the punishment of the thief. Even if the report be false, it should be made to appear that it was circulated for the purpose or with the reasonable expectation of bringing about a difficulty. In such cases the calumny is usually the work of the skulking coyote.
"The right to defend one's self from a public horsewhipping is not defeated by the circulation of slanders about relatives of the assailant." State v. Bartlett, 170 Mo. 658,71 S.W. 148, 59 L.R.A. 756.
"Nor is the right to defend one's self against an attack by another defeated by the circulation of slander about relatives of the assailant, or by the publication and circulation of a libel concerning him." Wharton, § 326.
   Wharton declares: *Page 549
"Nor is it necessary that the means used should have been such as were reasonably calculated to provoke a difficulty, if the accused intended to provoke a difficulty, and used such means as he thought would provoke it, and they did provoke it, it is all that is necessary." Section 323.
I may say, too, that the unrestricted application of the doctrine announced in the Rowell case ignores the well recognized distinction between a perfect and an imperfect self-defense. The former appears when all of the well-known elements of self-defense have been established; the latter when the defendant has been at fault in bringing on the difficulty, though not with the intention of creating the opportunity to take the other's life or inflicting serious bodily harm.
 *Page 1